As filed with the U.S. Securities and Exchange Commission on September 25, 2009 Securities Act File No. 33-49552 Investment Company Act File No. 811-6740 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 52 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF x Amendment No. 58 (Check appropriate box or boxes.) Legg Mason Partners Institutional Trust* (Exact Name of Registrant as Specified in Charter) 55
